Case 20-11157-CSS   Doc 942-2   Filed 10/12/20   Page 1 of 5




                        Exhibit B

              California DTSC Plan Releases
                                       Case 20-11157-CSS         Doc 942-2      Filed 10/12/20    Page 2 of 5




      Issue                                California DTSC                                    Environmental Agencies Outside of California

   Identity of         All California state governmental agencies, including The Settling Government Agencies.
Releasing Parties      California DTSC, that have jurisdiction regarding the
                       enforcement of Environmental Laws.                    See ESA ¶ 45.

                       See Amended Plan, § 10.6(f).                               The Amended Plan is being amended to include the following
                                                                                  representation for the Settling Government Agencies:

  Identity of             The Europe/ROW Purchaser                                  The Debtors
Released Parties          The Transferred Entities                                  The Europe/ROW Purchaser
                          The Consenting Creditors                                  The Transferred Entities
                          Trustees                                                  The Consenting Creditors
                                                                                     the Trustees
                       See Amended Plan, § 10.6(f).                                  Related Parties

                                                                                  See ESA ¶ 45(a) and (b).


  Release of           Such releases do not include or extend to the Debtors or Covenants not to sue include claims against Debtors’ successors,
  Debtors or           their Related Parties.                                   assigns, officers and directors, employees, and trustees, but only to the
Debtors’ Related                                                                extent that the alleged liability of such Debtors’ Related Party is based
    Parties            See Amended Plan, § 10.6.                                solely on its status as and in its capacity as a Debtors’ Related Party.

                                                                                  See ESA ¶ 46(a).




    RLF1 24139342v.1
                                      Case 20-11157-CSS        Doc 942-2     Filed 10/12/20    Page 3 of 5




Related Parties        Releases do not extend to Related Parties of the The covenants not to sue the Consenting Creditors, the Transferred
for Consenting         Consenting Creditors, Trustees, Europe/ROW Purchaser, Entities, the Europe/ROW Purchaser, and the Trustees also applies to:
   Creditors,          Transferred Entities, and Trustees                        a. their respective successors, assigns, managed accounts or
   Trustees,                                                                          funds, current and former officers and directors, principals,
 Europe/ROW            See Amended Plan § 10.6(f).                                    stockholders, members, partners, employees, Specified
  Purchaser,                                                                          Affiliates, trustees; and
  Transferred                                                                   b. Restructuring Professionals, defined as:
 Entities, and                                                                        Paul, Weiss, Rifkind, Wharton & Garrison, LLP, as counsel
   Trustees                                                                              to the Consenting Creditors;
                                                                                      Young Conway Stargatt & Taylor, LLP, as Delaware
                                                                                         counsel to the Consenting Creditors;
                                                                                      CMD Global Partners, LLC, as financial advisor to the
                                                                                         Consenting Creditors;
                                                                                      Arent Fox LLP, as counsel to the Trustees; and
                                                                                      Morris James LLP, as Delaware counsel to the Trustees.

                                                                               See ESA ¶ 46.
Scope of Debtor        None.                                                   Covenant not to file a civil action or take any administrative or other
   Releases                                                                    civil action against the Debtors with respect to each of the Included
                       See Amended Plan, § 10.6.                               NPPs and certain other Non-Performing Properties.

                                                                               Covenant not to file any Environmental NPP Claim against the Debtors
                                                                               as an Administrative Expense Claim, a Priority Tax-Claim, a Priority
                                                                               Non-Tax Claim, or an Other Secured Claim.

                                                                               See ESA ¶ 45.




                                                                        2
    RLF1 24139342v.1
                                        Case 20-11157-CSS         Doc 942-2     Filed 10/12/20     Page 4 of 5




Scope of Releases The Plan provides releases for all Claims and Causes of          Covenant not to sue or file, pursue, commence, or initiate any civil
 for Consenting   Action relating to or arising prior to the Effective Date        Claim or civil Cause of Action against the Consenting Creditors, the
    Creditors,    from:                                                            Transferred Entities, the Europe/ROW Purchaser, or the Trustees,
    Trustees,         The Debtors;                                                based on or relating to or arising from:
  Europe/ROW          The Chapter 11 Cases;                                           The Debtors;
 Purchaser, and       The Europe/ROW Sale Transaction;                                The Bankruptcy Cases;
   Transferred        The DIP Facility;                                               The Europe/ROW Sale Transaction;
     Entities         The European Bridge Notes;                                      The DIP Facility
                      The Optimization;                                               The European Bridge Notes;
                      The June 2019 Financing;                                        The Optimization;
                      The RSA;                                                        The June 2019 Financing;
                      The Disclosure Statement;                                       The RSA
                      The Plan (including any Plan Supplement); or                    The Disclosure Statement;
                      The business or contractual arrangements                        The Plan; or
                         between any Debtor and any Released Party;                    The Debtors’ business;

                        See Amended Plan, § 10.6.                                 Includes any civil Claim or civil Cause of Action arising under Chapter
                                                                                  5 of the Bankruptcy Code or similar state law under any theory of
                        The Amended Plan is being amended to include the recharacterization, preference, fraudulent transfer, fraudulent
                        following language: “For the avoidance of doubt, the conveyance, equitable subordination or equitable disallowance.
                        scope of any release by CA in section 10.6(f) of the
                        Amended Plan shall not be construed or deemed to be any See ESA ¶ 45(b)(i).
                        broader than the scope of the covenants not to sue set
                        forth in paragraph 45 of the ESA provided by the Settling
                        Government Agencies.”




                                                                           3
     RLF1 24139342v.1
                                      Case 20-11157-CSS        Doc 942-2     Filed 10/12/20    Page 5 of 5




 Carve Outs           The Released Parties are not released from any willful The ESA is without prejudice to:
   Against            misconduct or intentional fraud as determined by a Final       Any action based on a failure to meet a requirement of the ESA
 Consenting           Order or any obligation of any party under the Plan or any       or the Amended Plan;
  Creditors,          agreement executed to implement the Plan, the                  Criminal liability;
 Transferred          Europe/ROW Sale Transaction, or the Global Settlement.
   Entities,                                                                     See ESA ¶ 48(a).
Europe/ROW            See Amended Plan, § 10.6.
Purchaser, and
   Trustees




                                                                        4
   RLF1 24139342v.1
